Title: Enclosure: Statement of Account with the United States, 30 June 1791
From: Willink, Van Staphorst & Hubbard
To: Jefferson, Thomas


Statement of Account with the United States
  Dr: Th: Jefferson Esqr: Secy: of State to the United States of America Cr:


1791



1791



April
30
        To sundry Drafts Money furnished from the 1st: July 1790 till the 30 Apl. 1791 as ⅌ note
ƒ26467.11.8
June 10
By your Remittce. in a draft of Saml. Meredith Esqr. of 19. March 10/d sight to your order on our Selves No. 210. ƒ99000.


May
5
        To 1 draft of D. Humphreys Esqr: order J.  Bulkeley & Son B.ƒ1331.5 Ago. ⅌
          1331. 5.




June
        29
To 1 do. of Wm. Short Esqr: order Grand & Co. Bo. ƒ529.14. Ag. 1/2 ⅌Ct.
           531.





        30
To balance which we carry to new Acct:
         70670. 3.8







ƒ99000.




Since are paid by us the following Drafts


July
25
1 of D. Humphreys 20 May @ 2. Us. order J. Bulkeley & S:
        
        Bo.ƒ5275. ag. 1⅌
         ƒ5327.15.



        29.
        1 of Wm: Short 18. July 10d order Grand & Co.
        
        Bo.ƒ223.15. ag. ?.⅌
           226.


        Augt:
10.
1 of do. 4 June 10/d order Grand and Co.
        
          298. 6.8
           298. 6.8



12
1 of do. 5 July do.
        
          222.10. @ 1⅌
           224.14.8




1 au do. C.W.F. Dumas order N. & J.V. Staphst & Hubbard

        
           296.14.


        Septr:
1.
1 of D. Humphreys 1 July a Us. order J. Bulkeley & Son
        
        Bo.ƒ3990. 1.8 ⅞ pct.
          4024.19.8




1 of Wm: Short 18 Augt. 10/d. order Grand & Compy.
        
        Bo.ƒ220. ⅞



        Octr:
6.
1. of do: 20 Septr. 10/d. do:
        
          553. 2.8 1⅌
           558.13.8





        

        ƒ11179. 1.8



    
Errors Excepted Amsterdam. the 30. June 1791

        
Wm: Jn: Willink N. & J. Van Staphorst &Hubbard.
 
        

Note of sundry drafts and money furnished to the following from the 1. July 1790 till the 30. April 1791 for which the formerly Account Currt: sent to the United States are debited, for which amount or by Specifications hereunder we credit the Account of the United States, and transfer on that of Th: Jefferson Esqr. Secretary of State vizt.


1790.
Wm: Short
        



        



1 draft
         7. Augt: 10/d

        Bo.ƒ556.10. Ago.
¼⅌ct:
         ƒ 557.18.



1 do.
         3 Sept:
        
         445. 5.
½
           447.10.



1 do:
         7 Octr.
        
 271.18.8.
⅛
           272. 5.8



1 do:
        22 Septr:
        
1328.17.
“
          1330.10.



1 do.
         3 Novr.
        
         354. 2.
@ 99½
           352. 7.




1 do.
        13 "
        
         859. 6.

           859. 6.



  Money paid him
        


          2199. 5.



  Money paid him
        


  8131.14.


1791.
1 draft
        31 March
        
 704.7.

           704. 7.



1 do.
         7 April
        
 612.

   612.



        

        


        ƒ15467. 2.8


Of which we deduct the sums disbursed by him on public Account vizt. for sundry disbursements including the expenses of his Journey here and



        Salary of his Secretary
        £175. 1.

ƒ2491.14.



1 assign. of
£76.10.






5 ⅌Ct. loss
  3.16.6
  72.13.6

          91. 6.
  2583.




£247.14.6
@ 44. ago. ½ ⅌.

        ƒ12884. 2.8




1790.
Wm: Carmichael








1 draft
22 April
1½ Us Bo.
        ƒ2800 ago.
          ⅜ ⅌.
ƒ2810.10.




1 do.
12 July
do.
         2180. 2
  ¼
 2185.11.




1 do.
do.
do.
          619.18.
99½ ⅌.
  616.16.



1791
1 do.
29 Novr: 1790
90/d do.
         1400.
 1   ⅌.
 1414.




1 do.
31 Jany.
1½ Us.
         2800.
99¾
 2793.
  9819.17.


1790.
C.W.F. Dumas




        



1 Assign.
        



ƒ1625.




1 do.
        



  297.



1791
1 do.
        



  216.12.




1 do.
        



 1625.
  3763.12.



        





ƒ26467.11.8



